Citation Nr: 1223944	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-21781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi



THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from December 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the RO which, in part, denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include PTSD, rated 50 percent disabling; diabetes mellitus and prostate cancer, each rated 20 percent disabling, and tinnitus and peripheral neuropathy of the upper and lower extremities (each extremity rated 10 percent disabling).  The combined evaluation is 80 percent.  He has been found to be entitled to SMC at the (k) rate, based on loss of use of a creative organ and to a total rating for compensation purposes based on individual unemployability.  

2.  The Veteran is not blind, nor does he have loss of use of both feet or one hand and one foot as the result of his service-connected disabilities, and is not bedridden or helpless due to his service-connected disabilities.  

3.  The Veteran does not have a single service-connected disability ratable at 100 percent disabling with additional service-connected disability or disabilities independently ratable at 60 percent, nor is he permanently housebound by reason of service-connected disabilities that substantially confine him to his dwelling or immediate premises.  


CONCLUSION OF LAW

The criteria for the award SMC based on the need for the regular aid and attendance or on account of being housebound have not been met.  38 U.S.C.A. §§ 1114, 1502(c), 1521(e), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351(d), 3.352 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in July 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished with respect to the issue addressed in this decision, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA multiple times during the pendency of this appeal, and was afforded an opportunity for a personal hearing, but declined.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Special Monthly Compensation (SMC)

A veteran shall be considered to be in need of a regular A&A if he or she has the anatomical loss or loss of use of both feet, one hand and one foot, or is so helpless or blind or permanently bedridden as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

In determining whether a veteran is helpless or nearly so helpless as to require the regular A&A of another person, the following circumstances will be considered: Inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of the veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the veteran's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  However, it is logical to infer a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a).  

To establish entitlement to special monthly compensation based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i).  

In this case, the Veteran is neither blind nor bedridden, nor confined to a nursing home or to a wheelchair.  While the Veteran uses a motorized wheelchair to ambulate, and is in need of assistance in performing some routine activities of daily living, the medical evidence shows that this is due primarily to nonservice-connected bilateral wrist, low back and bilateral knee disabilities.  

Historically, the evidence showed that the Veteran had two wrist surgeries for bilateral carpal tunnel syndrome, in May 1994 and February 1995, and was found to be totally disabled by the Social Security Administration in May 1995, due to disorganization of function of the hands from bilateral carpal tunnel syndrome.  He has had chronic low back problems with radiating pain into his lower extremities since around October 1995 (See December 1995 private examination report), suffered injuries to his upper and lower back in a motor vehicle accident in 1996, and had back surgeries in 1997, 1998 and 1999.  A private CT scan in December 1995 revealed broad base disc bulge at L4-5 and a nerve conduction study revealed mild neuropathic process in both legs.  X-ray studies of the cervical spine following the motor vehicle accident in 1996, revealed mild degenerative disc disease at C5-6 and C6-7.  

It is also significant to note that the Veteran's low back and lower extremity problems predated his diabetes mellitus, which was first diagnosed in 1999.  In fact, on VA neurological examination in December 2009, the examiner noted that there were no findings of diabetic peripheral neuropathy, and commented that, given the Veteran's excellent glycemic control, he wouldn't expect much deficit related to his diabetes.  On a VA aid and attendance examination in December 2009, the examiner stated that he was unable to identify any disabilities associated with his diabetes mellitus or prostate cancer that would qualify the Veteran for aid and attendance or housebound status.  

On VA spine examination in February 2010, the examiner opined that it was more likely than not that the Veteran's difficulties with ambulation was due to a combination of his failed back syndrome, three back surgeries, degenerative joint disease of the knees and his body habitus (obesity).  On VA neurological examination in September 2010, the examiner indicated that the Veteran's mild polyneuropathy of the feet was due to diabetes, but that the sensory loss in his hands was not consistent with diabetic neuropathy or carpal tunnel syndrome and was unlikely related to his diabetes.  The examiner opined that the Veteran's diabetes was well controlled with medication and did not restrict his activities or prevent him from working.  

On VA neurological examination in November 2011, the Veteran was shown to have mild decreased sensation to temperature in a stocking-glove distribution and mild sensory vibration loss in his ankles.  The examiner opined that the Veteran's mild incomplete sensory loss of the hands and feet was due to diabetes, and that some of his lift-sided mild incomplete sensory loss due to a stroke.  Based on the November 2011 VA examination, the RO granted service connection for peripheral neuropathy of the right and left upper extremities in January 2012, and assigned a 10 percent evaluation for each extremity.  

In the instant case, the Veteran's service-connected disabilities include post traumatic stress disorder (PTSD); rated 50 percent disabling, status post prostate cancer and diabetes mellitus; each rated 20 percent disabling, peripheral neuropathy of the upper and lower extremities; each extremity rated 10 percent disabling and tinnitus, also rated 10 percent disabling.  The combined rating is 80 percent.  However, the Veteran's PTSD is not shown to be more than moderately disabling and is manifested by occasional decrease in work efficiency but generally functions satisfactorily with normal routine behavior, self-care and conversation.  (See October 2011 VA PTSD examination).  In fact, the VA psychiatric examiner in January 2010, opined that the Veteran was not in need of regular aid and attendance or housebound due to his PTSD.  

Similarly, the Veteran diabetes is well controlled with medication, and he has never required hospitalization for hypoglycemia or diabetic ketoacidosis.  His infrequent episodes of hypoglycemia are manifested by headaches and some sweating, and are relieved by eating.  The Veteran's peripheral neuropathy of the upper and lower extremities consists primarily of decreased sensation and pain, which is not shown to be more than mildly disabling.  (See November 2011 VA peripheral neuropathy examination).  While the Veteran has some voiding dysfunction manifested by urine leakage and wears absorbent material that has to be changed less than two times a day, he does not have any additional significant residual impairment from his prostate cancer.  

While the Veteran was recently granted service connection for peripheral neuropathy of the upper extremities secondary to his diabetes, the evidence reflects that he has neither the anatomical loss nor the loss of use of both feet, or of one hand and one foot.  Hence, in order to meet the regulatory criteria for A&A, the evidence must demonstrate that the Veteran is so helpless as to need or require the regular aid and attendance of another person due solely to his service-connected disabilities.  38 C.F.R. § 3.350(b).  

Here, the evidence of record does not show that the Veteran is impaired by his service-connected disabilities [emphasis added] to the extent that he is unable to protect himself from the ordinary hazards or dangers incident to his daily environment.  In short, the evidence simply does not show that he requires regular aid and attendance due to his service-connected disabilities, alone.  Based upon the medical evidence of record, the Board finds that the preponderance of the evidence weighs against entitlement to SMC based on a need for the regular aid and attendance of another person.  

Finally, the evidence does not show that the Veteran is housebound or confined to his immediate premises due to his service-connected disabilities.  Moreover, the Veteran does not have a single service-connected disability rated 100 percent disabling.  A single disability rated 100 percent is a threshold requirement for housebound status.  Thus, the analysis need proceed no further.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement to SMC based upon being housebound is denied.  



ORDER

Entitlement to SMC based on the need for regular aid and attendance or on account of being housebound is denied.  




____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


